Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “reinforcing portion projecting from the restraint surface in a direction from the second end surface to the first end surface” (as claimed in claim 1) and the “projecting portion located at a center of the first end surface to project from the third projecting ridge in the direction from the second end surface to the first end surface” (as claimed in claims 3 and 4) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “—to come into contact with the tool body when the third major---“. The “tool body” is mentioned in line one but not as a claimed entity but as what the claimed entity (the cutting insert) is fixed on thus making it unclear.
Claim 1 recites “a reinforcing portion projecting from the restraint surface in a direction from the second end surface to the first end surface”. The reinforcing portions in the instant application are (40/50) and it is not clear from figures 6, 7 and 9 how 40/50 are “projecting from the restraint surface in a direction from the second end surface to the first end surface”. E.g. 40/50 in figure 6 are planar surfaces while figure 7 (at a different sectional view) show them having a different configuration.
Claims 3 and 4 recite “wherein the reinforcing portion further has a projecting portion located at a center of the first end surface to project from the third projecting ridge in the direction from the second end surface to the first end surface”. It is not clear how the “projecting portion” (44) is going in the “direction from the second end surface to the first end surface”. Examiner was unable to find further support in the figures.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2 and 5-8, as best understood, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kitajima et al. (USP 10,799,961).
	Regarding claim 1, as best understood, Kitajima discloses a cutting insert fixed to a tool body to compose a indexable milling tool (figure 1), the cutting insert comprising: a first end surface; a second end surface on an opposite side to the first end surface; and a peripheral side surface joining the first end surface and the second end surface together, the cutting insert being configured as a vertically mounted insert having a mounting hole formed to extend through the peripheral side surface (figure 13), the second end surface having: a third major cutting edge (14) formed on an outer periphery of the second end surface (seen better in figures 9 and 10), the first end surface having: a first major cutting edge (also 14) formed on an outer periphery of the first end surface; a first rake face located further inward of the first end surface than the first major cutting edge and adjacent to the first major cutting edge (figure 7, 8 and13 & col. 14, lines 38-42); a second major cutting edge (also 14) formed on the outer periphery of the first end surface and facing the first major cutting edge; a second rake face located further inward of the first end surface than the second major cutting edge and adjacent to the second major cutting edge (figures 7, 8 and 13 & col. 14, lines 38-42); a restraint surface (27) located further inward than each of the first rake face and the second rake face to come into contact with the tool body (at 52a) when the third major cutting edge is used (figure 5); and as best understood, a reinforcing portion (33) projecting from the restraint surface in a direction from the second end surface to the first end surface (figure 12 shows 33 projecting and inclined towards the opposite end surface), the reinforcing portion having: a third projecting ridge (33a) provided to extend between the first rake face and the second rake face and halve the restraint surface (figure 13); a first projecting ridge (33b’: see below) connected to one end (X1: see below) of the third projecting ridge (33a) to extend so as to cover at least a portion (P1) of a boundary between the first rake face and the restraint surface; and a second projecting ridge (33b’’: see below) connected to another end (X2) of the third projecting ridge to extend so as to cover at least a portion (P2) of a boundary between the second rake face and the restraint surface.

[AltContent: textbox (33b’’)][AltContent: textbox (22: 2nd corner)][AltContent: textbox (22: 4th corner)][AltContent: textbox (21: 3rd corner)][AltContent: textbox (21: 1st corner)][AltContent: connector][AltContent: connector][AltContent: textbox (P2)][AltContent: ][AltContent: ][AltContent: connector][AltContent: textbox (P1)][AltContent: textbox (33b’)][AltContent: textbox (X1)][AltContent: textbox (X2)][AltContent: connector]
    PNG
    media_image1.png
    705
    478
    media_image1.png
    Greyscale



Regarding claim 2, Kitajima discloses wherein the outer periphery of the first end surface is formed in a substantially rectangular shape having first to four corners (corners 21 and corners 22: figure 14), the first major cutting edge (14) is located on a long side of the rectangle between the first corner formed with a corner cutting edge (21) and the fourth corner formed with no corner cutting edge (22) (figures 13 and 14). Also, please note that Kitajima discloses corner 22 may not be provided on the cutting edge thus reads on it being a “no corner cutting edge (col. 12, lines 8-12). Kitajima also discloses the first projecting ridge (i.e. P1 of 33’) is not disposed between the one end (X2) of the third projecting ridge and the fourth corner, while being disposed between the one end (X1) of the third projecting ridge and the first corner (see figure above).
Regarding claims 5-8, Kitajima discloses wherein, when the first end surface is viewed in a direction from the first end surface to the second end surface, the third projecting ridge (33c and 33a as a unit) is superimposed on an axial line of the mounting hole (figures 13 and 14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARA ADDISU at (571) 272-6082.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SARA ADDISU/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        9/26/22